Case 2:19-cv-00867-DBB-DAO Document 174 Filed 11/20/20 PageID.15639 Page 1 of 6




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION


   FEDERAL TRADE COMMISION and                       MEMORANDUM DECISION AND
   UTAH DIVISION OF CONSUMER                         ORDER GRANTING IN PART AND
   PROTECTION,                                       DENYING IN PART MOTION FOR
                                                     PROTECTIVE ORDER AND TO QUASH
                    Plaintiffs,                      SUBPOENA DIRECTED TO UTAH
                                                     ATTORNEY GENERAL SEAN D. REYES
   v.                                                (DOC. NO. 156)

   NUDGE, LLC; RESPONSE MARKETING                    Case No. 2:19-cv-00867-DBB-DAO
   GROUP, LLC; BUYPD, LLC; BRANDON
   B. LEWIS; RYAN C. POELMAN; PHILLIP                Judge David Barlow
   W. SMITH; SHAWN L. FINNEGAN; and
   CLINT R. SANDERSON,                               Magistrate Judge Daphne A. Oberg

                    Defendants.


         Before the court is the Motion for Protective Order and to Quash Subpoena Directed to

  Utah Attorney General Sean D. Reyes (“Mot.,” Doc. No. 156), filed by non-party Sean D. Reyes

  (“Attorney General Reyes”). Attorney General Reyes seeks an order preventing Defendants

  from taking his deposition and quashing a subpoena commanding him to appear to testify at a

  deposition. (Id. at 2.) For the reasons set forth below, the motion is GRANTED IN PART and

  DENIED IN PART, and the court permits Attorney General Reyes to be deposed by written

  questions only.

                                         BACKGROUND

         Plaintiffs the Federal Trade Commission (“FTC”) and the Utah Division of Consumer

  Protection (“Division”) brought this action against Defendants on November 5, 2019, asserting

  claims for violations of federal and state consumer-protection laws. (Compl. ¶¶ 1–2, Doc. No.

  4.) Plaintiffs allege the individual and corporate Defendants ran a “deceptive scheme” involving


                                                 1
Case 2:19-cv-00867-DBB-DAO Document 174 Filed 11/20/20 PageID.15640 Page 2 of 6




  real estate investment seminars and coaching programs in which they “misrepresented to

  consumers that they [would] be taught a proven formula on how to make substantial money from

  investing in real estate” and “entice[d] consumers to enroll in a series of increasingly expensive

  training programs through false claims.” (Id. ¶¶ 3–9.)

         On July 7, 2020, Defendants issued a notice of deposition of Attorney General Reyes.

  (Ex. 2 to Mot., Doc. No. 156-2 at 4–6.) The Division asked Defendants to explain the need to

  depose Attorney General Reyes and suggested, instead, proceeding through a limited number of

  written questions pursuant to Rule 31 of the Federal Rules of Civil Procedure. (Ex. 3 to Mot.,

  Doc. No. 156-3; Ex. 5 to Mot., Doc. No. 156-5.) Defendants insisted on proceeding with an oral

  deposition, alleging meetings occurred between Attorney General Reyes and Defendants which

  were relevant to this case. (Ex. 4 to Mot., Doc. No. 156-4; Ex. 6 to Mot., Doc. No. 156-6.) After

  further conferrals failed to resolve the dispute, Defendants served Attorney General Reyes with a

  subpoena commanding him to appear on August 21, 2020, for a deposition. (Ex. 1 to Mot., Doc.

  No. 156-1.) Attorney General Reyes then filed this motion seeking to quash the subpoena and to

  prevent an oral deposition. (Mot., Doc. No. 156.)

         The court entered an order on August 14, 2020, staying enforcement of the subpoena

  pending a ruling on the motion. (Doc. No. 160.) The motion is now fully briefed.

                                            DISCUSSION

         Under Rule 26 of the Federal Rules of Civil Procedure, courts have broad authority to

  enter protective orders “for good cause, . . . to protect a party or person from annoyance,

  embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). Rule 26 also

  requires a court to “limit the frequency or extent of discovery otherwise allowed by these rules or

  by local rule if it determines that (i) the discovery sought . . . can be obtained from some other



                                                    2
Case 2:19-cv-00867-DBB-DAO Document 174 Filed 11/20/20 PageID.15641 Page 3 of 6




  source that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P.

  26(b)(2)(C)(i). Rule 31 allows a party to conduct a deposition by written questions. Fed. R. Civ.

  P. 31.

           Courts limit the circumstances under which high-ranking government officials may be

  deposed. See Estate of Turnbow v. Ogden City, No. 1:07-cv-114, 2008 U.S. Dist. LEXIS 38001,

  at *4 (D. Utah May 9, 2008) (unpublished). Although no uniform test exists, district courts in

  this circuit have required parties seeking to depose high-ranking government officials to

  “demonstrate whether (1) the official has first-hand knowledge related to the claim being

  litigated[,] (2) the testimony will likely lead to the discovery of admissible evidence, (3) the

  deposition is essential to the party’s case, and (4) the information cannot be obtained from an

  alternative source or via less burdensome means.” White v. City & Cnty. of Denver, No. 13-cv-

  01761, 2014 U.S. Dist. LEXIS 95987, at *7 (D. Colo. July 10, 2014) (unpublished); see also

  Fish v. Kobach, 320 F.R.D. 566, 579 (D. Kan. 2017) (considering similar factors); Estate of

  Turnbow, 2008 U.S. Dist. LEXIS 38001, at *4–5 (same).

           Attorney General Reyes argues that as a high-ranking government official, he should be

  shielded from the deposition requested by Defendants because (1) Defendants have not identified

  a special need justifying the requested deposition; (2) the information sought is available through

  less burdensome means; and (3) the demand to testify is unduly burdensome given his busy

  schedule and official duties. (Mot. 5, 9–12, Doc. No. 156.) If a deposition is allowed, Attorney

  General Reyes asks that it be conducted by written questions rather than oral testimony, with a

  limitation of twenty questions. (Id. at 8.)

           Defendants respond that a deposition of Attorney General Reyes is necessary “to obtain

  admissible evidence regarding his multiple communications with the Defendants and other



                                                    3
Case 2:19-cv-00867-DBB-DAO Document 174 Filed 11/20/20 PageID.15642 Page 4 of 6




  members of the real estate education industry occurring in private over several years.” (Defs.’

  Opp’n to Mot. (“Opp’n”) 2, Doc. No. 159 (emphasis omitted).) Defendants provided a

  declaration from one of their former attorneys explaining that Attorney General Reyes personally

  interacted with the individual defendants and representatives of the corporate defendants on

  eleven occasions from 2014 to 2016, including touring the corporate defendants’ offices twice at

  their invitation. (Decl. of William R. Knowlton in Support of Defs.’ Opp’n ¶¶ 4–15, Doc. No.

  159-1.) According to Defendants, Attorney General Reyes complimented and expressed support

  for their “commitment to third-party administered self-regulation” during these interactions. (Id.

  ¶¶ 11–13.) Defendants argue Attorney General Reyes’ “understanding of Defendants’ business

  practices, which allegedly violated the state law he is charged to protect, and his verbal or tacit

  approval of those practices, go directly to the merits of Plaintiffs’ state law claims.” (Opp’n 2,

  Doc. No. 159.) They assert “any statements he made indicating that the Defendants’ business

  practices at issue did not violate the law would undercut the Division’s allegations,” including

  allegations that Defendants knew or should have known their business practices were “false,

  misleading, and deceptive” in violation of Utah state law. (Id. at 7; see also Compl. ¶¶ 223–229,

  Doc. No. 4.)

         Defendants have met their burden of demonstrating Attorney General Reyes has first-

  hand knowledge related to the claim being litigated, based on evidence that he personally

  interacted with Defendants on numerous occasions, toured their offices, and made statements to

  Defendants regarding the business practices at issue in this case. Although Attorney General

  Reyes is not the exclusive source of information regarding these interactions because Defendants

  themselves were also present, he does have exclusive knowledge of his own observations of

  Defendants’ business practices and of the basis for his purportedly complimentary statements to



                                                    4
Case 2:19-cv-00867-DBB-DAO Document 174 Filed 11/20/20 PageID.15643 Page 5 of 6




  them. As Defendants assert, this information is relevant to Plaintiffs’ claims that Defendants

  knowingly engaged in deceptive business practices in violation of Utah law. Therefore,

  Defendants have demonstrated Attorney General Reyes has at least some “exclusive first-hand

  knowledge directly relevant to the claims being litigated.” Fish, 320 F.R.D. at 579.

         Nevertheless, given the circumstances, a deposition by written questions is an adequate

  and less burdensome means of obtaining the information Defendants seek. Defendants argue a

  deposition consisting of twenty written questions “does not provide the required flexibility to

  properly examine [Attorney General Reyes] concerning his years of interactions and relevant

  statements, including the basis therefor.” (Opp’n 5, Doc. No. 159.) However, because

  Defendants themselves were present and have direct knowledge of the relevant events, they have

  sufficient information to craft written questions regarding Attorney General Reyes’ knowledge

  of those events. Indeed, Defendants have already identified the specific occasions on which they

  interacted with Attorney General Reyes. Written questions will adequately allow them to elicit

  Attorney General Reyes’ recollection of those interactions. Under these circumstances,

  Defendants have failed to demonstrate an oral deposition, rather than a written deposition, is

  essential. Accordingly, Defendants are only permitted to depose Attorney General Reyes by the

  less burdensome means of written questions. Additionally, Attorney General Reyes’ requested

  limitation of twenty questions is reasonable based on the information Defendants seek to obtain.

                                           CONCLUSION

         For these reasons, Attorney General Reyes’ motion (Doc. No. 156) is GRANTED IN

  PART AND DENIED IN PART. The court GRANTS his request to quash the subpoena

  directing him to appear for an oral deposition but DENIES his request for a protective order

  preventing Defendants from taking his deposition altogether. The court ORDERS that



                                                   5
Case 2:19-cv-00867-DBB-DAO Document 174 Filed 11/20/20 PageID.15644 Page 6 of 6




  Defendants may depose Attorney General Reyes by written questions only, pursuant to Federal

  Rule of Civil Procedure 31. The deposition shall be limited to no more than twenty questions,

  including subparts.

         DATED this 20th day of November, 2020.

                                                     BY THE COURT:


                                                     ______________________________
                                                     Daphne A. Oberg
                                                     United States Magistrate Judge




                                                 6
